BLD-055                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-2070
                                      ___________

                                  TAYLOR MENDEZ,
                                            Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 1:19-cv-00428)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________


                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  November 26, 2019

           Before: AMBRO, GREENAWAY, Jr., and BIBAS, Circuit Judges

                            (Opinion filed: December 6, 2019)

                                      ___________
                                        OPINION *
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Federal inmate Taylor Mendez filed a habeas petition under 28 U.S.C. § 2241

challenging a prison-imposed restriction on his visitation privileges. Concluding that

Mendez could not pursue his claim under § 2241, the District Court entered an order

dismissing the habeas petition without prejudice to Mendez’s refiling the action as a civil

rights matter. See DC Op. at 4 (“[Mendez] seeks injunctive relief in the form of an Order

directing the BOP to allow him visitation with his girlfriend. As such, Mendez’s petition

does not challenge the duration and lawfulness of his confinement, which is the proper

use of § 2241 petition.”). Mendez appealed.

       We have appellate jurisdiction under 28 U.S.C. § 1291. Cf. Welch v. Folsom, 925

F.2d 666, 668 (3d Cir. 1991). Because the District Court decided this matter correctly,

see Velazquez v. Superintendent Fayette SCI, 937 F.3d 151, 158 (3d Cir. 2019)

(acknowledging Circuit precedent holding “that a petitioner who seeks habeas relief for

claims that do not qualify as attacking the fact, duration, or execution of a sentence may

not maintain the suit as a habeas action”), we will affirm, see 3d Cir. L.A.R. 27.4 (2011);

3d Cir. I.O.P. 10.6 (2018). 1




1
 This is not a case where the inmate-plaintiff simply mislabeled his initial filing;
Mendez’s form-of-action selection was purposeful. See § 2241 Pet. at 1. Under the
circumstances, we do not take issue with the District Court’s dismissing the so-called
habeas petition without prejudice instead of, for example, offering Mendez the
opportunity to replead. Cf. Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998).



                                              2